Citation Nr: 1211872	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-37 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the right shoulder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1957 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the case to the agency of original jurisdiction (AOJ) for additional development.

A VA compensation examination was conducted in June 2008.  At a hearing before the Board in June 2011, the Veteran testified that he experienced symptoms associated with his right shoulder of pain, painful motion, limited motion, weakness, instability, and flare-ups.  Some of these symptoms were not identified during the June 2008 examination.  Additionally, the Veteran stated that his disability has worsened since that examination.  Given that over three years have passed since the most recent VA compensation examination and that there is an indication that his disability may have worsened, the Board finds that the claim must be remanded to afford the Veteran another VA compensation examination to assess the current degree of disability of his right shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At his hearing, the Veteran also testified that he has received treatment for his right shoulder at the VA Medical Centers (VAMCs) in Jamaica Plain and West Roxbury, Massachusetts.  VA treatment records have yet to be associated with the claims file.  Thus, on remand records from these two facilities should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  Any recent records from Dr. Gropra at Brigham and Women's' Hospital should also be obtained.

Finally, at his hearing, the Veteran testified that he has not worked for over one year.  He previously worked as a ceramic tile installer.  He stated that problems with his right shoulder sometimes prevented him from working.  This testimony reasonably raises the issue of entitlement to TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher initial rating regarding the service-connected right shoulder disability.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to include the issue in a new notice letter, ask the prospective VA examiner to address the matter, and adjudicate the issue in the first instance.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's complete treatment records from the Jamaica Plain and West Roxbury VAMCs and associate the records with the claims folder.

3.  Obtain the Veteran's complete treatment records from Dr. Gropra at Brigham and Women's' Hospital and associate the records with the claims folder.

4.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his degenerative changes of the right shoulder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right shoulder disability.

The examiner should report the range of motion of the right shoulder, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

